Per Curiam:
The principal question in this case was whether the presumption of payment was a defense to the plaintiff’s claim upon the scire facias to revive. This question was left to the jury under proper instructions. The sum of $69.15 was paid on account of the articles of agreement and, as an acknowledgment of an indebtedness then existing, was applicable to the entire debt. We-are unable to see any error in the admission of the deposition, of J. D. McClaran, or in the rulings of the learned judge upon the question of set-off.
Judgment affirmed.